DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  “a device anti-spill and / or anti-splash” in line 3 appear to be grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “anti-spill and / or anti-splash” in line 3 and it is vague and unclear as to whether the claimed elements exhibits the anti-spill or anti-splash alone, or in combination. Appropriate action is required.
Claim 16 recites the limitation "wound up" in line 4.  It is unclear as to how the ribbon is structurally “wound up” or how the limitation “up” is structurally formed since it is unclear if 
Claim 16 recites the limitation "the turns" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the compartments" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation “wound on itself as tightly as possible” and it is unclear as to how this wound is in term of structure. The limitation “as tightly as possible” appear subjective/relative and it appears indefinite. Clarification is respectfully requested.
Claim 23 recites the limitation “preferably” in lines 2 and 5. It is unclear which of the materials listed in the claims are actually being claimed. Clarification is respectfully requested.
Claim 23 recites the limitation “in particular” in line 4 and it is unclear which of the materials listed in the claims are actually being claimed. Clarification is respectfully requested.
Claim 23 recites the limitation “and / or” in line 4 and it is vague and unclear as to whether the claimed elements exhibits the claimed elements alone, or in combination. Appropriate action is required.
Claim 24 recites the limitations “preferably” and “very preferably” in line 2. It is unclear which of the materials listed in the claims are actually being claimed. Clarification is respectfully requested.
Claim 25 recites the limitation “made of a material capable of dissolving in the liquid present in said container” and it is unclear as to what the material is since the different materials will dissolve according to varying types of liquid. Clarification is respectfully requested.
Claim 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim where the limitation “any other container of liquid” is indefinite 
Claim 29 recites the limitation "said package" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim limitations “means for circulating the liquid” in line 5 of Claim 1 and “means for circulating a liquid” in line 3 of Claim 28 have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear if the limitation is meant to be interpreted as the “grooves or slots or zig-zag or waves” in lines 3-9 of page 3 or “orifices, in particular round, square or oval” in line 3-5 of Page 3 of the specification.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prescott (US 4,768,674).

28: Prescott teaches a device (10) capable of being placed and deployed in an unclaimed container comprising an unclaimed base and at least one unclaimed vertical wall integral with the unclaimed base, said device comprising 


    PNG
    media_image1.png
    628
    692
    media_image1.png
    Greyscale

29: Prescott teaches the claimed invention as discussed above for Claim 28 and Prescott further teaches that the device is kept compressed or rolled in said unclaimed package, so that, 

30: Prescott teaches the claimed invention as discussed above for Claim 28 and Prescott further teaches that the unclaimed packaging is biodegradable (the “packaging” is assumed to be the “device” and the baffle 10 is capable of being made from a biodegradable material, col. 2, ll. 53-60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulivieri (WO 2007/077009).

16: Ulivieri teaches a container (container shown in Figure 6A, 56) capable of containing a liquid (container shown in Figure 6A is capable of containing a liquid), said container comprising a base (see Figure 6A below) and at least one vertical wall (see the wall, which extends in the vertical direction) integral with the base (see the wall integral with the base) to form a container (container shown in Figure 6A) capable of receiving said liquid, said container comprising a device anti-spill and / or anti-splash (device 55, which is in a spiral shape, helicoidal shaped barrier, page 9, ll. 20-23), said device comprising a continuous ribbon (see the continuous ribbon in Figure 6A below), wound up in a spiral (helicoidal shape, page 9, ll. 20-23), the distance between the turns, when it is deployed, not being zero (see non-zero distance in Figure 6A, although the drawings are not to scale, Figure 6A shows a gap between the turns having a non-zero distance) except for the explicit teaching of the ribbon comprising means for circulating the liquid contained in the container, said ribbon being initially retained tightened on itself and deploying when it is in the container, the length of the ribbon being greater than the perimeter of the container.
Ulivieri teaches in another embodiment (Figure 2A-2B) which shows a sheet element 11, with several apertures 12, uniformly distributed along an outer edge 13, where apertures 12 have a light elongate shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of Ulivieri such that the device is modified to have apertures uniformly distributed along an outer edge of 56 in Figure 6A (shown In re Rose, 105 USPQ 237 (CCPA 1955).

    PNG
    media_image2.png
    545
    471
    media_image2.png
    Greyscale


17: The modified Ulivieri teaches the claimed invention as discussed above for Claim 16 and Ulivieri further teaches that the width of the ribbon is greater than the height of the unclaimed liquid present in the container into which said ribbon has been introduced (since the liquid is unclaimed, the width ribbon is capable of being greater than the liquid, if the liquid height was filled less than the width of the ribbon).



19: The modified Ulivieri teaches the claimed invention as discussed above for Claim 16 and Ulivieri further teaches that the said means for circulating the liquid are means for circulating the liquid contained in the container on either side of the ribbon (since apertures 12 of the embodiment in Figure 2A-2B permit the liquid in the container to pass through the ribbon, it is capable of permitting the flow of liquid (means for circulating) on either side of the ribbon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ulivieri such that the that the said means for circulating the liquid are means for circulating the liquid contained in the container on either side of the ribbon for reasons stated in Claim 16.

20: The modified Ulivieri teaches the claimed invention as discussed above for Claim 16 and Ulivieri further teaches that the said means for circulating the liquid comprise a cutout (the modified Ulivieri teaches in the embodiment of Figure 2A-2B apertures 12, uniformly distributed along an outer edge 13, where apertures 12 have a light elongate shape) in the lower part of the ribbon (lower part of the ribbon shown in Figure 6A above), the said means being able to be presented in particular in the form of grooves or slots (apertures 12 are presented as slots in Figure 2A-2B) or zigzag or waves.


21: The modified Ulivieri teaches the claimed invention as discussed above for Claim 16 and Ulivieri further teaches that the said liquid circulation means comprise orifices made in the ribbon (Figure 6A shows openings but does not explicitly teach the opening proximal to the base of the container), preferably in the part of the ribbon which is proximal to the base of the container, allowing submerged circulation of the liquid between the compartments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of Ulivieri such that the device is modified to have apertures uniformly distributed along an outer edge of 56 in Figure 6A (shown in Figure 6A but not explicitly taught) in order to avoid spilling of liquid contained in a glass but at the same time allows to pour the liquid in and out of the glass (Page 7, ll. 7-13).

27: The modified Ulivieri teaches the claimed invention as discussed above for Claim 16 and Ulivieri further teaches that the container is a glass, a goblet, a cup (Figure 6A shows a cup) or any other container of liquid.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulivieri (WO 2007/077009) in view of Fair (US 5,370,258).

23: Ulivieri teaches the claimed invention as discussed above for Claim 16 except wherein the material making up the ribbon is made of plastic, preferably said material is polyethylene terephthalate, polycarbonate, polypropylene, high density polyethylene, low density polyethylene; food grade plastic; in shape memory material, in particular of the nitinol type and / or in flexible material, preferably in material resistant to temperatures of more than 50oC.
Fair teaches a baffle device (10) that is capable of being made from a non-leachable plastic material such as polypropylene (proper for use with drinkable containers) materials (col. 5, ll. 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ulivieri such that the material of choice for the device of Ulivieri was a plastic, in this case a non-leachable plastic material such as polypropylene which is proper for use with drinkable containers and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulivieri (WO 2007/077009) in view of Simontov et al. (US 2014/0053736).

24: The modified Ulivieri teaches the claimed invention as discussed above for Claim 16 except that the ribbon is rich in fibers, preferably in vegetable fibers, very preferably in bamboo.
Simontov teaches in claim 4 that bamboo is capable of use with a receptacle for receiving a charge of infusing material, which is bio degradable (paragraph 0009).


25: The modified Ulivieri teaches the claimed invention as discussed above for Claim 16 except that the ribbon is rich in fibers, preferably in vegetable fibers, very preferably in bamboo.
Simontov teaches in claim 4 that bamboo is capable of use with a receptacle for receiving a charge of infusing material, which is bio degradable and capable of leaching/dissolving part of the material (paragraph 0009 and paragraph 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ulivieri such that the material of choice for the device of Ulivieri was made from bamboo in order to provide less waste and permit the device to be reusable and also be biodegradable, as taught by Simontov (paragraph 0009).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulivieri (WO 2007/077009) in view of Gatta et al. (US 2011/0309092).

26: The modified Ulivieri teaches the claimed invention as discussed above for Claim 16 except that the ribbon is transparent and therefore non-stigmatizing for a user of the container who wishes to drink the liquid which it contains or to transport the container.
Gatta teaches an ice dam (114) which is capable of being made from a transparent, translucent, or opaque material (paragraph 0019).


Allowable Subject Matter
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. However, pending the official response to the above noted issues, the amendment/clarifications would require further search/considerations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428.  The examiner can normally be reached on Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/King M Chu/Primary Examiner, Art Unit 3735